Case 1:16-cv-08879-VSB Document 61 Filed 07/21/21 Page 1 of 1




                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #: _________________
                                                                            7/19/2021
                                                               DATE FILED: _____________




                                                     7/21/2021
                                         Plaintiff’s deadline to file a notice of appeal is extended
                                         until August 20, 2021. Another extension will not be
                                         granted.
